Order, Supreme Court, New York *255County (Faviola A. Soto, J.), entered on or about May 19, 2003, which, in an action for personal injuries, inter alia, granted defendant’s cross motion to dismiss the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about July 21, 2003, which denied plaintiffs motion denominated as one to renew and reargue, deemed to be an appeal from an order denying a motion only for reargument, and, so considered, unanimously dismissed, without costs.
Assuming in plaintiffs favor that he timely filed a proper notice of claim, the action would still have to be dismissed since it was not commenced within a year and 90 days after the happening of the events on which the claim is based (General Municipal Law § 50-i [1]). We view plaintiffs subsequent motion to renew or reargue as one simply for reargument, the denial of which is not appealable, since it did not present any new facts (see Lichtman v Mount Judah Cemetery, 269 AD2d 319, 320 [2000]). Concur—Buckley, P.J., Nardelli, Andrias, Saxe and Lerner, JJ.